DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 26 October 2020 is acknowledged and entered.  Following the amendment, claims 6, 8 and 9 are canceled, and claims 3, 5 and 7 are amended.
Currently, claims 3-5, 7 and 10-13 are pending, and claims 3, 5 and 7 are under consideration.  Claims 4 and 10-13 are withdrawn from further consideration as being drawn to a non-elected invention. 
Note, the examiner tried to contact the applicant by phone to discuss the rejections and issues, and the examiner’s attempt was not successful.

Withdrawal of Objections and Rejections:
All objections and rejections of claims 6, 8 and 9 are moot as the applicant has canceled the claims.

Rejections under 35 U.S.C. §101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 5 and 7 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, for the reasons of record set forth in the previous Office Actions mailed on 7/11/2019, 3/3/2020, and 7/24/2020; and for the following reasons.
The newly amended claim 3 recites “(iii) managing symptoms upon developing recurrent wheezing or asthma, reducing the frequency of diagnostic testing and interventions and administering a therapy to the subject in need thereof thereby controlling the development of recurrent wheezing or asthma, wherein the subject in need thereof is an infant under 12 months of age, who tested positive for RSV and has not been treated with corticosteroids, and -2-Application No. 15/748,984Docket No. CLMCL-1040 wherein the therapy excludes the administration of corticosteroids”; however, “the subject in need unrelated to steps (i) and (ii); and “managing symptoms” should be done for all patients upon developing recurrent wheezing or asthma regardless of their levels of IL-3, IL-12p40, and IL-33 in a bronchoalveolar lavage fluid sample.  As such, there is no integration of the recited judicial exception into a practical application, or no subsequently adjusting treatment in accordance with the correlation, contributing to optimal treatment; and claims 3, 5 and 7 are not patent eligible.
Applicants argument filed on 26 October 2020 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 6 of the response, the applicant argues that he claimed method is applied to infants of less than 12 months of age, who tested positive to RSV, and has not been previously treated to corticosteroids, thus, the scope of the invention has been limited to this small pool of patients, and the treatment excludes the administration of corticosteroids; that the present invention requires the active step of determining a prognosis of developing recurrent wheezing or asthma based on the level of IL-3, IL-12p40 or IL-33 protein; and using these markers the physician will be able to determine the prognosis of developing recurrent wheezing or asthma and based on this determining the physician will administer the appropriate therapy to control wither the recurrent wheezing or asthma in the particular infants; that the object of the invention is to detect early on in the infants affected with RSV the prognosis of developing recurrent wheezing or asthma based on the level of IL-3, IL-12p40 or IL-33 protein, and bronchiolitis is a common lower respiratory tract infection in infants and young children, and RSV is the most common cause of this infection; and that by managing the symptoms upon developing recurrent wheezing or asthma, the frequency of diagnostic testing and interventions is reduced, a therapy is administered thereby controlling the development of recurrent wheezing or asthma with the present invention. 
This argument is not persuasive for the reasons above.  Once again, claim 3, as written, does not integrate the recited judicial exception into a practical application, or no subsequently adjusting treatment in accordance with the correlation; i.e., the patient population being treated or managed in step (iii) is unrelated to the patient population being tested in steps (i) and (ii).  Further, it is unclear how “by managing the symptoms upon developing recurrent wheezing or asthma, the frequency of diagnostic testing and interventions is reduced, a therapy is administered thereby controlling the development of recurrent wheezing or asthma with the present invention” is related to the testing steps (i) and (ii); as any wheezing or asthma should be managed or treated regardless of the testing.    

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 and 7 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The amended claim 3 remains indefinite for the following reasons: in step (iii), 1) it is unclear what “managing symptoms” is meant or encompasses; 2) it is unclear how or why “reducing the frequency of diagnostic testing and interventions”, i.e., based on what, or what the logic is here (no support either), and what “interventions” is meant or encompasses; and 3) it is unclear what “controlling the development of recurrent wheezing or asthma” is meant since wheezing or asthma already happened (“upon developing recurrent wheezing or asthma”).  Further, the claim recites the limitation "the subject in need thereof" in line 4 of part (iii).  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

New grounds of rejection 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter 
Claims 3, 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The newly amended claim 3 recites “(iii) …, reducing the frequency of diagnostic testing and interventions, … and -2-Application No. 15/748,984Docket No. CLMCL-1040 wherein the therapy excludes the administration of corticosteroids”; however, while the applicant pointed out the support in pages 4-6, the examiner is not able to locate the support for these limitations in the content as pointed out.  In fact, the specification seems supporting the opposite: treating wheezing or asthma with corticosteroids (page 6, for example) and claim 13.
This is a new matter rejection.  

Conclusion:
No claim is allowed.



Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
1/24/21